DETAILED ACTION

In response to Amendments/Arguments filed 12/14/2021.  Claims 1-2, 6, 8, 10, 15, 24, 27, 31, 38-42, 44-46, 62, and 88 are pending.  Claims 31, 38-42, and 44-46 are amended and withdrawn.  Claim 51, which was previously withdrawn was cancelled.  Claims 1-2, 6, 8, 10, 15, 24, 27, 62, and 88 are examined thusly.  Claim 1 was amended.  Claim 21 was cancelled.  Claim 88 was added as new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8, 10, 24, 27, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Balijepalli et al. (US 20160152819).
Faik discloses a panel for a vehicle interior panel (FIG. 5).  The panel comprises a curved base (element 25) and two displays (element 26) with a glass cover layer adhered to the curved base and the displays (para. 0005-0024 and 0044).  The glass cover layer has a thickness of 0.1 to 2 mm (para. 0010). The glass cover layer is bonded to the base (para. 0044).  However, Faik is silent to the glass cover layer having the radius of curvature and Young’s modulus of the adhesive.
Fukushi discloses a glass article and glass substrate thereof.  Concerning claim 1, Fukushi discloses the glass article can be an interior vehicle component such as a display front surface para. 0091 and 0115).  Regarding claims 6 and 41, the glass substrate is chemically strengthened (para. 0130-0137).  With respect to claim 10, the edge can be ground using a grinding tool of #600 grit (para. 0149 and 0129).  Concerning claims 27 and 42, as shown in Figures 1 and 2, there is no additional layer disposed and as such, would not have an anti-splinter film.  The glass substrate has a thickness of 0.7 mm in the test pieces for the examples (para. 0145) and has a composition that includes and encompasses ranges in the disclosed glass composition in the specification (para. 0057-0060).   Given that the combination teaches the same glass as claimed and the curved base, the impact properties as claimed would be met by the combination.  Furthermore, the display would remain readable as claimed and would not break when impacted.
Balijepalli discloses an adhesive composition that is used adhering automotive structure components together.  The adhesive has a Young’s modulus of at least 3200 MPa has some flexibility and crack resistance, while also having the desired modulus (para. 0004, 0012-0019).  As such, in order to have an adhesive that resists cracking and as a result, structural failure, one of ordinary skill in the art would have been motivated to use the adhesive of Balijepalli as the adhesive of Faik, in order to adhere the cover layer and the base together, wherein both are considered structural as they relate to a vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Balijepalli et al. (US 20160152819) as applied to claim 1 above, and further in view of Yamamoto et al. (WO 2013/176150).
The prior art discloses the above but is silent to the ground edge being further strengthened by ion exchange.
Yamamoto discloses a glass sheet that has a ground edge, wherein the ground edges and the major surfaces are all chemically strengthened (FIG. 1).  The ground edges and all major surfaces are all chemically strengthened by ion exchange, in order to slow cracking (pp. 3-32).  As such, in order to provide resistance to cracking, one of ordinary skill in the art would have been motivated to chemically strengthen the ground edge of the glass.

Claims 1-2, 6, 8, 10, 24, 27, 62, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Lutz et al. (US 20050209401).
Faik discloses a panel for a vehicle interior panel (FIG. 5).  The panel comprises a curved base (element 25) and two displays (element 26) with a glass cover layer adhered to the curved base and the displays (para. 0005-0024 and 0044).  The glass cover layer has a thickness of 0.1 to 2 mm (para. 0010). The glass cover layer is bonded to the base (para. 0044).  However, Faik is silent to the glass cover layer having the radius of curvature and Young’s modulus of the adhesive.
Fukushi discloses a glass article and glass substrate thereof.  Concerning claim 1, Fukushi discloses the glass article can be an interior vehicle component such as a display front surface or instrument panel surface, wherein the glass article comprises a glass layer having radius of para. 0091 and 0115).  Regarding claims 6 and 41, the glass substrate is chemically strengthened (para. 0130-0137).  With respect to claim 10, the edge can be ground using a grinding tool of #600 grit (para. 0149 and 0129).  Concerning claims 27 and 42, as shown in Figures 1 and 2, there is no additional layer disposed and as such, would not have an anti-splinter film.  The glass substrate has a thickness of 0.7 mm in the test pieces for the examples (para. 0145) and has a composition that includes and encompasses ranges in the disclosed glass composition in the specification (para. 0057-0060).   Given that the combination teaches the same glass as claimed and the curved base, the impact properties as claimed would be met by the combination.  Furthermore, the display would remain readable as claimed and would not break when impacted.
Lutz discloses a toughened epoxy adhesive composition for assembly of parts of a vehicle.  With respect to the adhesive, Lutz discloses the adhesive formed from the composition has a Young’s modulus of 1500 MPa (or 1.5 GPa) (abstract; para. 0013).  The adhesive as set forth by Lutz has improved impact peel strength and impact strength at low temperatures, resulting in improved crash resistance of the product at any temperature (para. 0013).  As such, in order to provide high impact resistance and crash resistance at a wide temperature range, one of ordinary skill in the art would have been motivated to use of the adhesive of Lutz as the adhesive of Faik, in order to adhere the cover layer and the base together to provide a high impact peel strength of the  product and keep product from delaminating during crashes and the impacts.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Lutz et al. (US 20050209401) as applied to claim 1 above, and further in view of Yamamoto et al. (WO 2013/176150).
The prior art discloses the above but is silent to the ground edge being further strengthened by ion exchange.
Yamamoto discloses a glass sheet that has a ground edge, wherein the ground edges and the major surfaces are all chemically strengthened (FIG. 1).  The ground edges and all major surfaces are all chemically strengthened by ion exchange, in order to slow cracking (pp. 3-32).  As such, in order to provide resistance to cracking, one of ordinary skill in the art would have been motivated to chemically strengthen the ground edge of the glass.

Response to Arguments
Applicant’s arguments, see p. 8, filed 12/14/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant's arguments filed 12/14/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts that the adhesive composition of Balijepalli is not applicable because it is not analogous art and since Faik uses a lower modulus tape to bond the components together, there is no reason or teaching in Faik to use a different adhesive.  Examiner respectfully disagrees and notes that while embodiments within Balijepalli .
With respect to Applicant’s assertions that since a lower modulus adhesive is shown in Faik, no other adhesive having a higher modulus can be used, Examiner respectfully disagrees.  There is no teaching within Faik as asserting that other adhesives cannot be used.  Indeed, Faik discloses the following “[t]he cover layer 22 is glued to the frame with, for example 3M™’s Very High Bond double sided tape”.  This is exemplary and not limiting.  As such, Applicant’s para. 0012-0023).  Examiner notes that newly added claim 88 recited a value not taught by Balijepalli and as such, required a novel search and further consideration.  As such, the references are still applicable and the claims are properly finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783